Citation Nr: 1735251	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marines Corps from March 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease was manifested by a workload of 7 to 10 METs; there was no evidence of congestive heart failure, syncope, cardiac hypertrophy, or dilation.

2.  The evidence on record is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided an adequate VA examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 7005 provides for a 30 percent evaluation for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders; those rated under Codes 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

In April 2011, the Veteran was afforded a VA examination.  It was noted that he underwent coronary bypass and aortic valve replacement in April 1998.  Upon physical examination testing, there was no evidence of congestive heart failure or pulmonary hypertension.  S1 and S2 heart sounds were present, there were no extra heart sounds and the rhythm was regular.  The examiner reported stress test results from May 2009 that showed a METs level of 8.  The examiner diagnosed the Veteran with stable CAD.  

The Veteran was afforded a second VA examination for his service-connected heart disability in February 2012.  Here, the Veteran's most recent VA examination revealed that the Veteran's current coronary artery disease (CAD) does not warrant an evaluation in excess of 30 percent.  Interview-based METs test showed a METs level of 7-10.  The Veteran reported nuclear or exercise stress tests were negative since his aortic valve replacement.  The Veteran's CAD requires continuous medication, but no myocardial infarction, no congestive heart failure, no cardiac arrhythmia, no pericardial adhesions, and no other hospitalizations for the treatment of his heart condition.  The Veteran's heart rhythm was regular with abnormal heart valve sounds.  His peripheral pulses were diminished, but no peripheral edema in the right or left lower extremity.  Additionally, there was no evidence of cardiac hypertrophy.  As for the METs level, the Veteran's test revealed 7-10 METs which has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  At this level, the Veteran experiences some symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  

In reviewing all the evidence of record, the Board finds that a 30 percent evaluation is appropriate.  To warrant a higher disability rating, the evidence should show a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Alternatively, more than one episode of acute congestive heart failure in the past year.  However, the Veteran's METs reported was within the range of 7 to 10 METs as contemplated by the 10 percent rating schedule evaluation, which is conclusive that a rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.104, DC 7005.  Thus, the Board finds that the competent evidence of record does not support a disability rating in excess of 30 percent.

The Board has considered the Veteran's lay statements regarding the severity of his symptoms as reported in the VA examination.  However, as noted, the reported symptomatology is contemplated in the 30 percent disability rating, and therefore, do not provide a basis for an increased disability rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for CAD.  The benefit of the doubt doctrine is therefore not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Merits of the TDIU Claim

The Veteran contends that his service-connected CAD, diabetes mellitus, neuropathies, erectile dysfunction and stress render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016).

For the Veteran to prevail in a claim for a TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable.  The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  For the following reasons, the Board finds that a remand to refer is not warranted.

The Veteran filed his VA 21-8940 application for increased compensation due to individual unemployability stating that he is unemployable due to his heart condition, diabetes, neuropathies, and stress.  The Veteran has experience as an educator working as an adjunct professor and a census worker most recently in December 2010.  The Veteran added that he was absent from his employer for 125 days from February 1990 to July 2002.  The Veteran reported that he retired from full-time employment in 2002.  He was only 57 years old but had to have cardiac bypass surgery.  His cardiologist stated that the job was putting too much stress on my heart and he strongly suggested the Veteran stop working.  The Veteran added that he had a couple of part-time jobs, but still struggled due to fatigue and stress.  A letter from his private medical examiner Dr. D.G.D., stated that in his view that due to the Veteran's history of heart disease, diabetes mellitus, and peripheral neuropathy, he cannot return to any employment.  See November 2011 Letter from Dr. Dickerson.

Here, the Veteran's service-connected disabilities combine to a 70 percent disability rating, with his service-connected lower extremity neuropathies combining for a 40 percent rating, which meets the schedular requirement for TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, the Board finds that the Veteran is not precluded from obtaining or maintaining substantially gainful employment.  First, in an April 2011 VA examination, the examiner reported that his service-connected conditions have no impact in the capability of the Veteran to obtain gainful physical or sedentary employment.  The Veteran's service-connected disabilities are well controlled or stable.  The Veteran is active, drives over one hour without problems, the Veteran exercises at the gym three times a week, and has normal ambulation and strength.  Additionally, the Veteran's blood work, EKG, and chest x-ray were all normal, and his METs were 8 after stress tests.  Moreover, in another February 2012 VA examination, the examiner reported that the Veteran's CAD was stable and your diabetes mellitus was controlled.  The examiner stated that the Veteran may be employed for sedentary occupation or his previous occupation as an educator.  Likewise, the examiner who conducted the peripheral nerve examination reported that the Veteran's peripheral nerve condition did not impact his ability to work.  

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment.  The Veteran's conditions are stable and do not affect his ability to obtain either limited physical work or sedentary work.  The Veteran is able to drive, exercises three times a week, and has normal ambulation and strength.  Although the Veteran presented evidence that he lost 125 days during his employment, that was over the course of 12 years of working.  Additionally, the Veteran was not disciplined and did not quit because of excessive absenteeism.  

Moreover, while the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinions of the VA examination opinions because they were conducted by medical professionals after an objective examination of the Veteran and review of his medical and employment history.  

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment.  The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C. § 5107(b).


ORDER

An initial rating in excess of 30 percent for coronary artery disease is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


